DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6, 8 – 16, and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharya (Patent No.: US 8,897,140).
 	Regarding claim 1, Bhattacharya discloses a non-transitory computer-readable medium comprising instructions that, when executed, cause a processor to perform the steps (see col. 24 lines 54 - 60) of: determining a state of a network based on telemetry data (see col. 1 lines 55 – 60, col. 4 lines 32 – 38, col. 7 lines 15 – 19, lines 27 – 47, col. 8 lines 22 – 24, to monitor congestion status in real time…the control plane proactively monitors for a data traffic drop due to traffic queue overflow for each priority level queue on network interfaces in the data plane of the switches…to translate monitored traffic drop counts on a per traffic queue and per network interface, to a normalized congestion indicator…); determining a value of a reward associated with the state (see col. 6 lines 55 – 63, controlling a path by which a packet travels to maximize data traffic throughput through the data network); determining an action to take on the network to bring the network to a next state that is expected to have a better than or equal to value of the reward; and causing the action to be implemented in the network (see col. 7 lines 18 – 20, lines 48 – 55, col. 8 lines 9 – 28, In step 115, based on the normalized congestion indicator, a route of a label switched path in the MPLS network is optimized so that the route avoids the congested link. When there is a contention in TE network resources, a less congested end-to-end path can be considered more optimal than a more congested end-to-end path through the network. Head-end TE routers can re-optimize and re-route an existing MPLS and/or GMPLS LSP away from the congested TE link…).
	Regarding claim 2, Bhattacharya discloses wherein the steps include continuing the determining steps and the causing step (see col. 18 lines 55 – 62, …during each recurring measurement interval).
	Regarding claim 3, Bhattacharya discloses wherein the continuing is performed at intervals (see col. 18 lines 55 – 62, …during each recurring measurement interval).
	Regarding claim 4, Bhattacharya discloses wherein the network is a packet network, and wherein the reward relates to any of throughput (see col. 6 lines 55 – 63, to maximize data traffic throughput through the data network), latency, jitter, workload, dropped packets, and packet errors.
	Regarding claim 5, Bhattacharya discloses wherein the action includes any of bandwidth changes, re-routing services (see col. 7 lines 16 – 20, re-routing customer services), and hardware reassignment.
	Regarding claim 6, Bhattacharya discloses wherein the reward is maximizing throughput of one or more services, high-priority services, or overall throughput of the network, and wherein the action includes any of i) increasing or decreasing bandwidth of competing services, the one or more services, and the high-priority services, ii) re-routing some services to less congested paths, and iii) no action (see col. 6 lines 55 – 63, controlling a path by which a packet travels to maximize data traffic throughput through the data network, col. 7 lines 15 – 55, in an example, when the normalized congestion indicator parameter value is zero, the corresponding link in the network is considered not congested which means no action is taken because there is no congestion).
	Regarding claim 8, Bhattacharya discloses wherein the reward is minimizing workload of network elements, and wherein the action includes any of i) re-routing one or more services to less busy network elements (see col. 7 lines 48 – 55, col. 8 lines 20 – 28, to avoid congested links, col. 22 lines 35 – 40, in order to achieve a scalable performance and robust behavior of the switching system during the heavy congestion load…), and ii) no action.
	Regarding claim 9, Bhattacharya discloses wherein the reward is minimizing dropped packets or packet errors, and wherein the action includes any of i) increasing or decreasing bandwidth of one or more services, ii) re-routing the one or more services to less congested paths, and iii) no action (see col. 7 lines 15 – 55, col. 14 lines 15 – 24, monitors for a data traffic drop… to translate monitored traffic drop counts on a per traffic queue and per network interface, to a normalized congestion indicator… based on the normalized congestion indicator…a less congested end-to-end path can be considered more optimal than a more congested end-to-end path through the network).
	Regarding claim 10, Bhattacharya discloses wherein the steps include performing the determining steps and the causing step with any of controlled traffic, historical network data, and simulated network data, in a simulation, to learn optimal actions (see col. 1 lines 15 - 56, monitors for a data traffic…to perform re-optimize and re-route).
	Regarding claim 11, Bhattacharya discloses a method comprising steps of: determining a state of a network based on telemetry data (see col. 1 lines 55 – 60, col. 4 lines 32 – 38, col. 7 lines 15 – 19, lines 27 – 47, col. 8 lines 22 – 24, to monitor congestion status in real time…the control plane proactively monitors for a data traffic drop due to traffic queue overflow for each priority level queue on network interfaces in the data plane of the switches…to translate monitored traffic drop counts on a per traffic queue and per network interface, to a normalized congestion indicator…); determining a value of a reward associated with the state (see col. 6 lines 55 – 63, controlling a path by which a packet travels to maximize data traffic throughput through the data network); determining an action to take on the network to bring the network to a next state that is expected to have a better than or equal to value of the reward; and causing the action to be implemented in the network (see col. 7 lines 18 – 20, lines 48 – 55, col. 8 lines 9 – 28, In step 115, based on the normalized congestion indicator, a route of a label switched path in the MPLS network is optimized so that the route avoids the congested link. When there is a contention in TE network resources, a less congested end-to-end path can be considered more optimal than a more congested end-to-end path through the network. Head-end TE routers can re-optimize and re-route an existing MPLS and/or GMPLS LSP away from the congested TE link…).
	Regarding claim 12, Bhattacharya discloses wherein the steps include continuing the determining steps and the causing step (see col. 18 lines 55 – 62, …during each recurring measurement interval).
	Regarding claim 13, Bhattacharya discloses wherein the continuing is performed at intervals (see col. 18 lines 55 – 62, …during each recurring measurement interval).
	Regarding claim 14, Bhattacharya discloses wherein the network is a packet network, and wherein the reward relates to any of throughput (see col. 6 lines 55 – 63, to maximize data traffic throughput through the data network), latency, jitter, workload, dropped packets, and packet errors.
	Regarding claim 15, Bhattacharya discloses wherein the action includes any of bandwidth changes, re-routing services (see col. 7 lines 16 – 20, re-routing customer services), and hardware reassignment.
	Regarding claim 16, Bhattacharya discloses wherein the reward is maximizing throughput of one or more services, high-priority services, or overall throughput of the network, and wherein the action includes any of i) increasing or decreasing bandwidth of competing services, the one or more services, and the high-priority services, ii) re-routing some services to less congested paths, and iii) no action (see col. 6 lines 55 – 63, controlling a path by which a packet travels to maximize data traffic throughput through the data network, col. 7 lines 15 – 55, in an example, when the normalized congestion indicator parameter value is zero, the corresponding link in the network is considered not congested which means no action is taken because there is no congestion).
	Regarding claim 18, Bhattacharya discloses wherein the reward is minimizing workload of network elements, and wherein the action includes any of i) re-routing one or more services to less busy network elements (see col. 7 lines 48 – 55, col. 8 lines 20 – 28, to avoid congested links, col. 22 lines 35 – 40, in order to achieve a scalable performance and robust behavior of the switching system during the heavy congestion load…), and ii) no action.
	Regarding claim 19, Bhattacharya discloses wherein the reward is minimizing dropped packets or packet errors, and wherein the action includes any of i) increasing or decreasing bandwidth of one or more services, ii) re-routing the one or more services to less congested paths, and iii) no action (see col. 7 lines 15 – 55, col. 14 lines 15 – 24, monitors for a data traffic drop… to translate monitored traffic drop counts on a per traffic queue and per network interface, to a normalized congestion indicator… based on the normalized congestion indicator…a less congested end-to-end path can be considered more optimal than a more congested end-to-end path through the network).
	Regarding claim 20, Bhattacharya discloses wherein the steps include performing the determining steps and the causing step with any of controlled traffic, historical network data, and simulated network data, in a simulation, to learn optimal actions (see col. 1 lines 15 - 56, monitors for a data traffic…to perform re-optimize and re-route).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya (Patent No.: US 8,897,140) in view of Tivig (Pub. No.: US 2012/0290727).
	Regarding claim 7, Bhattacharya discloses wherein the action includes any of i) re-routing some or all of the one or more services to shorter paths, ii) re-routing some or all of the one or more services to less congested paths (see col. 7 lines 15 – 55, routing to a less congested end to end path to be considered…), iii) adjusting router memory and/or processing capability, and iv) no action (see col. 6 lines 55 – 63, controlling a path by which a packet travels to maximize data traffic throughput through the data network, col. 7 lines 15 – 55, in an example, when the normalized congestion indicator parameter value is zero, the corresponding link in the network is considered not congested which means no action is taken because there is no congestion).
	Regarding claim 17, Bhattacharya discloses wherein the action includes any of i) re-routing some or all of the one or more services to shorter paths, ii) re-routing some or all of the one or more services to less congested paths (see col. 7 lines 15 – 55, routing to a less congested end to end path to be considered…), iii) adjusting router memory and/or processing capability, and iv) no action (see col. 6 lines 55 – 63, controlling a path by which a packet travels to maximize data traffic throughput through the data network, col. 7 lines 15 – 55, in an example, when the normalized congestion indicator parameter value is zero, the corresponding link in the network is considered not congested which means no action is taken because there is no congestion).
Bhattacharya does not disclose the following claimed features: regarding claim 7, wherein the reward is maximizing latency and/or jitter of one or more services; and regarding claim 17, wherein the reward is maximizing latency and/or jitter of one or more services.
	Regarding claim 7, Tivig discloses wherein the reward is maximizing latency and/or jitter of one or more services (see para. 0085, latency is at its maximum during severe congestion).
	Regarding claim 17, Tivig discloses wherein the reward is maximizing latency and/or jitter of one or more services (see para. 0085, latency is at its maximum during severe congestion).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Bhattacharya, and have the features, as taught by Tivig, in order to improve throughput and congestion control in TCP systems, as discussed by Tivig (para. 0006).
	

					Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Estrada et al. (US Pub. No. 2017/0220407), in the same field of endeavor as the present invention, disclose automatic model generation for performance monitoring.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473